SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

618
CAF 15-00529
PRESENT: WHALEN, P.J., PERADOTTO, LINDLEY, DEJOSEPH, AND NEMOYER, JJ.


IN THE MATTER OF AZALEAYANNA S.G.-B.
AND RAJAHALEE D.G.-B.
----------------------------------------------
HERKIMER COUNTY DEPARTMENT OF SOCIAL SERVICES,       MEMORANDUM AND ORDER
PETITIONER-RESPONDENT;

QUANEESHA S.G., RESPONDENT-APPELLANT.
(APPEAL NO. 2.)


JOHN J. RASPANTE, UTICA, FOR RESPONDENT-APPELLANT.

JACQUELYN M. ASNOE, HERKIMER, FOR PETITIONER-RESPONDENT.


     Appeal from an amended judgment of the Family Court, Herkimer
County (John J. Brennan, J.), entered March 18, 2015 in a proceeding
pursuant to Social Services Law § 384-b. The amended judgment, among
other things, adjudged that the subject children are abandoned
children and transferred respondent’s guardianship and custody rights
to petitioner.

     It is hereby ORDERED that the amended judgment so appealed from
is unanimously affirmed without costs.

     Memorandum: Respondent mother appeals from an amended judgment
terminating her parental rights with respect to the subject children
on the ground of abandonment, contending that she had sufficient
significant, meaningful communications with petitioner to demonstrate
that she did not abandon the subject children. We reject that
contention. A child is deemed abandoned where, for the period six
months immediately prior to the filing of the petition for abandonment
(see Social Services Law § 384-b [4] [b]), a parent “evinces an intent
to forego his or her parental rights and obligations as manifested by
his or her failure to visit the child and communicate with the child
or [petitioner], although able to do so and not prevented or
discouraged from doing so by [petitioner]” (§ 384-b [5] [a]; see
Matter of Angela N.S. [Joshua S.], 100 AD3d 1381, 1381-1382). The
mother concedes that she had no contact with the subject children
during the relevant six-month period despite opportunities for
visitation and, contrary to the mother’s contention, her “minimal,
sporadic [and] insubstantial contacts” with petitioner during that
six-month period are insufficient to preclude a finding of abandonment
(Matter of Nahiem G., 241 AD2d 632, 633; see Matter of
                                 -2-                           618
                                                         CAF 15-00529

Lamar LL. [Loreal MM.], 86 AD3d 680, 681, lv denied 17 NY3d 712).




Entered:   July 1, 2016                        Frances E. Cafarell
                                               Clerk of the Court